 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ANTHONY J. BROOKS,                                     Case No.: 3:19-cv-00457-APG-CLB

 4          Plaintiff                                      Order Accepting Report and
                                                      Recommendation, Dismissing Complaint,
 5 v.                                                  and Denying Pending Motions as Moot

 6 JACQUELINE BRYANT,                                           [ECF Nos. 3, 4, 7, 8, 14]

 7          Defendant

 8         On February 4, 2020, Magistrate Judge Baldwin recommended that plaintiff Anthony

 9 Brooks’ amended complaint be dismissed with prejudice and his other pending motions denied

10 as moot. Brooks did not file an objection. Thus, I am not obligated to conduct a de novo review

11 of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

12 novo determination of those portions of the report or specified proposed findings to which

13 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

14 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

15 novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Baldwin’s report and recommendation

17 (ECF No. 14) is accepted, plaintiff Anthony Brooks’ amended complaint (ECF No. 12) is

18 DISMISSED with prejudice, and all other pending motions (ECF Nos. 3, 4, 7, 8) are DENIED

19 as moot. The clerk of court is instructed to enter judgment accordingly and to close this case.

20         DATED this 24th day of February, 2020.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
